          Case 2:20-cv-01484-RFB-VCF Document 50 Filed 12/07/20 Page 1 of 3




 1   Gena L. Sluga
     Nevada Bar No. 9910
 2   Cara L. Christian
     Nevada Bar No. 14356
 3   Christian, Kravitz, Dichter, Johnson & Sluga, PLLC
 4   8985 Eastern Avenue, Suite 200
     Las Vegas, Nevada 89123
 5   Telephone: (702) 362-6666
     Facsimile: (702) 992-1000
 6   gsluga@cdslawfirm.com
     cchristian@cdslawfirm.com
 7
     Attorneys for RSUI Indemnity Company
 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10 RSUI INDEMNITY COMPANY, a New                      Case No.: 2:20-cv-01484-RFB-VCF
   Hampshire Stock Company; and EVANSTON
11 INSURANCE COMPANY, an Illinois
   corporation;
12                                                    STIPULATION AND ORDER TO
                      Plaintiffs,                     EXTEND DEADLINES FOR
13        vs.                                         PLAINTIFFS’ ANSWERS TO
                                                      AMENDED COUNTERCLAIM [ECF
14 SPORTSMAN’S ROYAL MANOR, LLC, a                    NO. 46]
   Nevada Limited Liability Company;
15 DOMONIQUE BROWNING-PALMER,                FIRST REQUEST
   individually; GARY BRENNAN, individually,
16
                        Defendants.
17 SPORTSMAN’S ROYAL MANOR, LLC;
   GARY BRENNAN;
18
                  Counter-claimants,
19
          vs.
20
   RSUI INDEMNITY COMPANY; EVANSTON
21 INSURANCE COMPANY; KAERCHER
   CAMPBELL & ASSOCIATES INSURNACE
22 BROKERAGE OF NEVADA, LLC;
   KAERCHER INSURANCE, AN ALERA
23 GROUP AGENCY, LLC; and DOE
   DEFENDANTS 1-10; ROE DEFENDANTS
24 11-20;

25                Counter-defendants.
26          Plaintiffs/Counter-defendants RSUI Indemnity Company (“RSUI”) and Evanston
27   Insurance Company (“Evanston”) and Defendants/Counter-claimants Sportsman’s Royal




                                                  1
           Case 2:20-cv-01484-RFB-VCF Document 50 Filed 12/07/20 Page 2 of 3




 1   Manor, LLC and Gary Brennan (collectively, “Sportsman’s”) hereby move pursuant to Fed. R.

 2   Civ. P. 6 and Local rule LR IA 6-1 to extend RSUI and Evanston’s deadline to answer

 3   Sportsman’s Amended Counterclaim to December 22, 2020. This is the first request to extend

 4   this deadline.

 5          Good cause exists to extend RSUI and Evanston’s deadline to respond to Sportsman’s

 6   Amended Counterclaim, as the Amended Counterclaim includes additional theories of recovery

 7   and factual allegations for which Plaintiffs/Counter-defendants require additional time to be

 8   able to fully respond. Moreover, Sportsman’s does not oppose such an extension—and the

 9   request is made in good faith and is not intended to unreasonably delay this matter. The matter

10   remains at the outset of litigation, as the parties have not yet held their case conference under

11   Fed. R. Civ. P. 26(f) nor has a scheduling order been entered.

12          Based on the foregoing, the parties respectfully request that this Court extend RSUI and

13   Evanston’s deadline to answer Sportsman’s Amended Counterclaim to December 22, 2020.

14   Dated this 4th day of December, 2020.           Dated this 4th day of December, 2020.
15   ARMSTRONG TEASDALE LLP                          CHRISTIAN, KRAVITZ, DICHTER,
16                                                   JOHNSON & SLUGA, PLLC

17   By:/s/ Michelle D. Alarie (w/ permission)       By: /s/ Gena L. Sluga
        MICHELLE D. ALARIE, ESQ.                        GENA L. SLUGA, ESQ.
18      Nevada Bar No. 11894                            Nevada Bar No. 9910
        3770 Howard Hughes Parkway, Suite               CARA L. CHRISTIAN, ESQ.
19      200                                             Nevada Bar No. 14356
        Las Vegas, Nevada 89169                         8985 Eastern Avenue, Suite 200
20      Attorneys for
        Defendant/Counterclaimant                       Las Vegas, Nevada 89123
21      Sportsman’s Royal Manor, LLC and                Attorneys for Plaintiffs/Counterclaimant
        Gary Brennan                                    RSUI Indemnity Company
22
     Dated this 4th day of December, 2020.           Dated this 4th day of December, 2020.
23

24   CLYDE & CO US LLP                               LIPSON NEILSON P.C.

25   By: /s/ Peter J. Wahlen (w/ permission)         By:/s/ Joseph P. Garin (w/ permission)
        PETER J. WHALEN, ESQ.                           JOSEPH P. GARIN, ESQ.
26      JENNIFER D. MCKEE, ESQ.                         Nevada Bar No. 6653
        Nevada Bar No. 9624                             AMANDA A. EBERT, ESQ.
27
        3960 Howard Hughes Parkway,                     Nevada Bar No. 12731

                                                    2
      Case 2:20-cv-01484-RFB-VCF Document 50 Filed 12/07/20 Page 3 of 3




     Suite 500                                      9900 Covington Cross Drive, Suite 120
 1   Las Vegas, Nevada 89169                        Las Vegas, Nevada 89144
     Attorneys for Plaintiffs/Counterclaimant       Attorneys for Counter-defendants
 2
     Evanston Insurance Company                     Kaercher Campbell & Associates
 3                                                  Insurance Brokerage of Nevada, LLC and
                                                    Kaercher Insurance, an Alera Group
 4                                                  Agency, LLC
 5

 6

 7
                                          IT IS SO ORDERED.
 8

 9
                                          ___________________________________
10                                        Cam Ferenbach
                                          United States Magistrate Judge
11

12
                                                  12-7-2020
                                          Dated:_____________________________
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

                                                3
